Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1 and 7 of the instant invention comprising inter alia a cleaning member adjusting mechanism of an in vivo endoscope cleaning apparatus, wherein the cleaning apparatus includes a chassis adapted for having an endoscope engaged therewith, a cleaning member attached to the chassis at a location adjacent to an imaging element of the endoscope when the endoscope is mounted on the chassis and a coupling element having a distal end portion thereof fixedly attached to the cleaning member, wherein a cleaning member movement mechanism is attached to chassis and has a movable coupling element engaging structure thereof fixedly attached to a proximate end portion of the coupling element for enabling selective imaging element cleaning movement of the cleaning member relative to the chassis, wherein the cleaning member adjusting mechanism comprises: an adjustment control body rotatably attached to the at least one of the chassis and the cleaning member movement mechanism; and an interlocked interface structure that translates rotational movement of a first structural element thereof to axial displacement of a second structural element thereof: wherein the interlocked interface structure is a threaded interface structure; wherein the adjustment control body includes a user interface portion and a cleaning member movement mechanism engaging structure attached to the user interface portion; and wherein the cleaning element movement mechanism engaging structure and the cleaning element movement mechanism are coupled to each other through a respective one of said structural elements of the interlocked interface structure such that rotation of the user interface portion of the adjustment control body provides a corresponding axial displacement of the coupling element engaging structure.
The prior art of record fails to disclose a cleaning apparatus for an endoscope which comprises a cleaning member movement mechanism includes a control body and motion control device, wherein the cleaning member adjusting mechanism comprises: an adjustment control body rotatably attached to the at least one of the chassis and the cleaning member movement mechanism; and an interlocked interface structure that translates rotational movement of a first structural element thereof to axial displacement of a second structural element thereof such that the control body inhibits unrestricted rotational movement over an entire range of rotation of the control body whereby rotation of the control body causes a corresponding rotation of the cleaning member over the entire range of rotation of the control body.  Akui et al. (US 2006/0199998) teach of a cleaning sheath apparatus wherein the cleaning member includes a controller with first and second control features, but are silent with respect to a the cleaning members being fixedly attached to the cleaning member coupling element as claimed, and does not teach of inhibiting rotational movement between the cleaning member coupling element and control body. Any combination of the prior art to provide the in vivo endoscope cleaning apparatus as claimed would only have been done so with the use of impermissible hindsight.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
5/18/22